Exhibit 99.1 Joint Filer Information Names: Fulcrum Growth Partners, L.L.C. Michael R. McCarthy Address:	c/o McCarthy Group, Inc. 1125 South 103 Street, Suite 450 Omaha, NE 68124 Designated Filer:	McCarthy Group, Inc. Issuer & Ticker Symbol:	Cabela's Incorporated (CAB) Date of Event Requiring Statement:	June 24, 2004 The call options to purchase 253,953 shares of the voting common stock of the Issuer reported on this amendment to Form 3 are held of record by Outdoor G.P., LLC. Outdoor G.P., LLC, is an indirectly wholly owned subsidiary of McCarthy Group, Inc. Each Reporting Person disclaims beneficial ownership of these securities except to the extent of his or its pecuniary interest therein. Mr. McCarthy, as the Chairman and principal shareholder of McCarthy Group, Inc., may be deemed to share beneficial ownership of any securities of the Issuer that McCarthy Group, Inc., beneficially owns or may be deemed to beneficially own. Mr. McCarthy is a director of the
